DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  
Claim 18, line 1, “a body” should say “the body”
Claim 18, line 1, “a support frame” should say “the support frame”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US-20180029625-A1) in view of Yi (US 9840168 B2).

Regarding claim 1, Ruggiero teaches a snapping structure (first two mounts 24 with supporting structure 28 and engaging slots 60 with the protruding blocks 68, figs.1-2, paragraph [0016] and [0021]) adapted to detachably mount a body (infant car seat 12, fig.1) to a support frame (stroller 14, fig.1), the snapping structure comprising: a locking member (engaging slots 60 with the protruding blocks 68, fig.1, paragraph [0021]) movably disposed on the body; and a positioning member (first two mounts 24 with supporting structure 28, figs.1-2, paragraph [0016]) disposed on the support frame and mated with the locking member (protruding blocks 68 engage the grooves 29 and 30, figs.1-2, paragraph [0021]). 
Ruggiero fails to disclose the movement of the locking member to be locked or unlocked. However, Yi teaches wherein the locking member (second base 2 with latch 3 and operating component 400, fig.3) moves to be locked to the positioning member (the latch 3 moves to engage the blocking part 12 of the first base 1, figs.3 and 6), so as to mount the body to the support frame (second base 2 is mounted to the base 1, figs.1-3), or the locking member moves to be unlocked from the positioning member (latch 3 can be unlocked via the operating component 400 and removed from the blocking part 12, figs.5-6), so as to separate the body from the support frame (removing the latch 3 from the blocking part 12 allows the base 2 to be removed from the base 1, figs.1 and 5-6).
Ruggiero and Yi are both considered to be analogous to the claimed invention because they are in the same field of strollers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruggiero with the teachings of Yi and substitute the protruding blocks (68) of Ruggiero with the connection mechanism as taught by Yi. Doing so would provide the user with a way to quickly lock and unlock the infant car seat on the stroller.

Regarding claim 2, Ruggiero in combination with Yi, Yi teaches wherein the locking member is telescopic relative to the positioning member to be locked to or unlocked from the positioning member (latch 3 is received in sliding slot 221 and can move back and forth telescopically, figs.3-6, column 6, lines 15-19).

Regarding claim 3, Ruggiero in combination with Yi, teaches wherein the locking member comprises a protruding locking portion (Yi, latch 3 with latch body 32, fig.4), the positioning member is provided with a positioning portion (Ruggiero, engaging grooves 29 and 30, fig.2, paragraph [0021]), the locking portion stretches to be mated with the positioning portion (the protruding block 68 engages the grooves 29 and 30, which is substituted by the latch 3 of Yi, figs.1-2, paragraph [0021]), so as to mount the body to the support frame (fig.1 of Ruggiero and fig.1 of Yi), and the locking portion retracts to be separated from the positioning portion (Yi, latch 3 can retract into the slot 221 and disengage the blocking part 12, figs.3-6, column 6, lines 15-19), so as to separate the body from the support frame (Yi, retracting the latch 3 allows separation between the base 1 and base 2, figs.1-6).

Regarding claim 4, Ruggiero in combination with Yi, Ruggiero teaches wherein a plurality of different positioning portions (engaging grooves 29 and 30, fig.2, paragraph [0021]) are disposed on the positioning member (engaging grooves 29 and 30 are on the supporting structure 28, fig.2), and the locking portion is selectively locked to the different positioning portions to adjust a position of the body relative to the support frame (the protruding block 68 engages the grooves 29 and 30, which is substituted by the latch 3 of Yi, figs.1-2, paragraph [0021]).

Regarding claim 5, Ruggiero in combination with Yi, Yi teaches wherein the body is further provided with a driving assembly (driving assembly is the combination of the operating component 400, operating parts 4 and 5, elastic part 7, and transmission part 6, fig.4) configured to drive the locking member (operating part 4 drives the latch 3, figs.4-6).

Regarding claim 6, Ruggiero in combination with Yi, Yi teaches wherein the driving assembly comprises a driving member (operating part 4, fig.4) mated with the locking member, and the driving member operates to drive the locking member to stretch and retract (operating part 4 drives the latch 3, figs.4-6, column 6, lines 15-19), such that the locking member is locked to the positioning member or the locking member is disengaged from the positioning member (sliding of the latch 3 engages and disengages the blocking part 12, figs.4-6, column 6, lines 15-19).

Regarding claim 7, Ruggiero in combination with Yi, Yi teaches wherein the driving member is provided with a driving portion (slanted slot 41, fig.4), the locking member is provided with a transmission portion (pin body 33, fig.4) mated with the driving portion, the driving member drives the transmission portion to move (slanted slot 41 drives the pin body 33 to move, figs.4-6, column 6, lines 15-29), such that the locking member is locked to the positioning member or the locking member is disengaged from the positioning member (sliding of the latch 3 engages and disengages the blocking part 12, figs.4-6, column 6, lines 15-19).

Regarding claim 8, Ruggiero in combination with Yi, Yi teaches wherein the driving portion is a driving chute (slanted slot 41, fig.4), and the transmission portion protrudes from the locking member and is slidably located in the driving chute (pin body 33 protrudes from the latch 3 and is slidably located in the slanted slot 41, figs.4-6, column 6, lines 15-29).

Regarding claim 9, Ruggiero in combination with Yi, Yi teaches wherein an end of the driving member is provided with a notch configured to accommodate the locking portion (operating part 4 has a notch on the side perpendicular to the slot 41 that receives the latch 3 as seen in figure 4), and the locking portion protrudes from the notch to be mated with the positioning portion (sliding of the latch 3 engages and disengages the blocking part 12, figs.4-6, column 6, lines 15-19).

Regarding claim 10, Ruggiero in combination with Yi, Yi teaches wherein one side or two sides of the notch is provided with a driving plate extending in a first direction (driving plates is the sides of the operating body 410, fig.4), the driving portion is disposed on the driving plate (slanted slot 41 is disposed on the operating body 410, fig.4), and the driving member moves to drive the transmission portion to slide in the driving portion (operating part 4 moves to drive the pin body 33 to slide in the slanted slot 41, column 6, lines 15-33, figs.4-6), such that the locking member moves telescopically at the notch (latch 3 moves forward and backward at the notch, column 6, lines 15-33, figs.4-6).

Regarding claim 11, Ruggiero in combination with Yi, wherein the driving assembly further comprises an operating member (operating component 400 with operating part 5, transmission 6, and elastic part 7, fig.4) connected to an end of the driving member away from the locking member (operating component 400 connects to the operating part 4 through the transmission 6, fig.4), a part of the operating member protrudes from the body (operating part 5 of the operating component 400 protrudes from the base 2, figs.1-4), and the part of the operating member that protrudes from the body is operated, such that the driving member drives the locking member to move telescopically (operating part 4 drives the latch 3 forward and backward telescopically, figs.4-6, column 6, lines 15-19 and 38-48).

Regarding claim 12, Ruggiero in combination with Yi, Yi teaches wherein the operating member is slidably disposed on the body (operating part 5 of the operation component 400 is slidably disposed on the base 2, figs. 3-5, column 6, lines 38-48), and the operating member is operated to slide along the body and drive the driving member to move (operating part 5 of the operating component 400 drives the operating part 4, figs.3-6, column 6, lines 38-48).

Regarding claim 13, Ruggiero in combination with Yi, Yi teaches wherein the operating member is provided with a reset member (elastic part 7, fig.4) enabling the operating member to have a reset tendency (column 6, lines 29-38).

Regarding claim 14, Ruggiero in combination with Yi, Yi teaches wherein the reset member is a spring (elastic part 7 is a compression spring, column 6, line 33).

Regarding claim 15, Ruggiero in combination with Yi, Yi teaches wherein an end surface of the locking portion that is mated with the positioning portion is inclined by a preset angle (guiding portion 31, figs.5-6, column 5, lines 43-53).

Regarding claim 16, Ruggiero in combination with Yi, Ruggiero teaches wherein the body is a sleep box or a baby seat (infant car seat 12, fig.1).

Regarding claim 17, Ruggiero in combination with Yi, Ruggiero teaches wherein the support frame is a baby carriage frame, an automobile safety seat frame, or a baby crib frame (stroller 14, fig.1).

Regarding claim 18, Ruggiero in combination with Yi, A baby carrier (stroller 10, fig.1), comprising a body (infant car seat 12, fig.1), a support frame (stroller 14, fig.1), and the snapping structure according to claim 1 (mounts 24 and supporting structure 28 of Ruggiero with the connecting mechanism on the second base 2 of Yi, figs.1-2 of Ruggiero, fig.3 of Yi).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhong (US-11203371-B2) teaches a folding device and child carrier therewith. Cheng (US-20210078462-A1) teaches an unlocking device with pause function. Cheng (US-20200010105-A1) teaches moving carrier and folding method thereof. Eggert-Crowe (US-10899377-B2) teaches a child stroller apparatus with mounted devices. Haut (US-20180312188-A1) teaches a child stroller apparatus with mounting devices. Li (US-9884640-B2) teaches a foldable stroller having fixing bases with apertures for mounting a car seat. Xiao (US-20140061404-A1) teaches an infant supporting mechanism. Hirano (WO-2019009190-A1) teaches a stroller with pin locking mechanism between an infant bed/chair and a stroller. Dean (GB-2468767-A) teaches a stroller adapter for an infant car seat. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618     

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618